Dk~WS '01,02,03

                              Alejandro Ledesma, Jr.
                                 TDCJ-CID #1134797
                             French M. Robertson Unit
                                         12071   FM   3522
                             Abilene,       Texas 79601-8749
                                         (325)548-9035

                                         April   5, 2015

Hon. Abel Acosta, Clerk
COURT OF CRIMINAL APPEALS
P.O. Box 12308
Austin, Texas 78711-2308
(512)463-1551
www.cca.courts.state.tx.us


RE:   STATE V. LEDESMA,     Cause       No. 2000D04485 (41st Jud. Dist. Ct. El Paso Co.Tx)


Dear Clerk,


      Would you please let roe know whether or not an application for a writ of
habeas corpus pursuant to Article 11.07 Code of Criminal Procedures has ever
been filed In the above-listed case?     If so, would you then please send me a
true copy of your official DOCKET so I can see the dates when it was filed and
its final disposition.
      If anything further is required from myself, please let me know.
      Thank you for your time and assistance.

Sincerely,



          "o Leaesma, Jr.           /


ALJ/rjr




                                                             COURTOFCRIMINAL APPEALS
                                                                       08 2.F5

                                                               4b@l Acosta, Clerk